Citation Nr: 1425170	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran, R.B., and T.C.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has PTSD and anxiety that is related to military sexual trauma.


CONCLUSION OF LAW

Service connection for PTSD and anxiety is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, which he believes was caused by several incidents of military sexual trauma.  The Veteran asserts that there was a change in his behavior in service, he asked for a transfer from his unit after the assault occurred, he was treated during service for his acting out behavior as a result of his assault, and he is now diagnosed and being treated for PTSD for military sexual assault. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

To establish service connection for PTSD, the Veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

The Veteran's service personnel records show no clear indication that a personal assault occurred.  Those records do show that while on active duty, the Veteran requested transfer to another unit.  His service treatment records also show repeated trips to sick call, vague descriptions of pain, nervous tension, abdominal distress, situational anxiety, and a number of prescriptions for Valium and Librium.  Towards the end of his active duty, the Veteran began acting out and was ultimately deemed unsuitable for service.  Correspondence between the Veteran's commanding officers reveals that the Veteran was hostile toward authority and reportedly used drugs to cope with an underlying personal problem that he would not discuss.

The present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id. 

Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

In this regard, VA medical opinions issued in November 2006, June 2008, October 2009, and March 2012 related the Veteran's current psychiatric disorders, to include PTSD and anxiety, to military sexual trauma.  The opinions were issued by a variety of medical professionals, one of whom has treated the Veteran for several years.  The opinions consistently show that the Veteran reported being raped in boot camp at the age of 17 and later being harassed by other soldiers when it was learned that he reported the event.  The Veteran's voluminous mental health therapy notes show a recurring theme of aggression toward men who try to touch him.  

In an April 2012 VA psychiatric examination report, the examiner was unable to establish a diagnosis of PTSD related to the Veteran's military service.  The examiner explained that while the Veteran carries a diagnosis of PTSD, treatment providers have not had access to the Veteran's entire records, which show inconsistencies in symptom reporting, denial of PTSD symptoms, and multiple mental health diagnoses, including schizophrenia.  The examiner's report shows that the Veteran's medical history does not show a report of military sexual trauma until April 2007.  However, a VA mental health treatment record, dated November 1, 2006, shows that the Veteran reported that his supervisor sexually assaulted him at a party during service.  As the April 2012 examiner's opinion was predicated on a medical history that was not wholly accurate, the medical opinion is not entirely persuasive.

The competent, credible medical evidence of record consists of the VA medical opinions issued in November 2006, June 2008, October 2009, and March 2012, all of which, relate the Veteran's current psychiatric disorders, to include PTSD and anxiety, to military sexual trauma.  

The Board finds that at least a reasonable doubt arises as to whether the claimed military sexual trauma occurred.  While not documented by service records, the occurrence of the trauma is supported by favorable medical opinions and the following evidence in the Veteran's service records: a request for a transfer to another military duty assignment; episodes of depression; anxiety without an identifiable cause; unexplained social behavior changes; and drug use.  See Menegassi, 683 F.3d at 1382.  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) 

Thus, although there has been some inconsistency in the Veteran's recollection of event, when reasonable doubt is resolved in his favor, the Board finds that the in-service military sexual trauma occurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's current psychiatric disorder, best characterized by the 

evidence as PTSD and anxiety, has been attributed to the in-service military sexual trauma.  Therefore, service connection for PTSD and anxiety is warranted.


ORDER

Service connection for PTSD and anxiety is granted. 



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


